Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                   Response to Amendment
Based on applicant’s amendment, filed on 5/6/2021, see page 2 through 9 of the remarks, with respect to cancellation of claims 2, 4, 5, amended claims 1, 7, 8 and new claim 9, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(b) rejection and rejection of 102(a)(1) for claims 1, 3 and 6-9, are hereby withdrawn.    
             The claims 1, 3 and 6-9 now renumbered as 1-6 are allowed.  


                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a vehicle recognition device and a vehicle recognition 
method for recognizing that a vehicle moves between an own lane and an adjacent lane. 
           Based on applicant’s amendment, with respect to claim 1 representative of claims 7-9 the closest prior art of record (Tsuryta), reference is directed to lane boundary line recognition devices capable of recognizing lane boundary lines of an own vehicle on a roadway on which an own vehicle drives, but does not teach or suggest, among other things, “a determination section that determines whether the first boundary line has been properly detected by the boundary line detection section in response to determining that edge points of the first boundary line have been detected from acquired image information at predetermined intervals or more; an estimation section that, in response to determining that the first boundary line has not been properly detected, estimates the first boundary line which has not been properly detected, on the basis of the second boundary line and a lane width between the first boundary line and the second boundary line; in response to determining that the first boundary line has not been properly detected, the recognition section recognizes the lane-to-lane movement on the basis of the 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Tsuryta) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
May 12, 2021